Title: To Thomas Jefferson from A. H. Brooks, 25 July 1822
From: Brooks, A. H.
To: Jefferson, Thomas


Sir—
Staunton
July 25 1822
you will please to Excuse me for wrighing to you also Excuse the many faults that will be in this letter as I have had only about three quarters scooling. I was informed last fall that you said that a tin roofe Could be put on for the same pric that a Joint shingle roofe was done for, which is $2..50 per squaire. I find it is likely to keep me from getting the Covering of the buckenham Court house which endes me to make so free as to lay down a rule by which you will be the better able to make up your mind 1 Joint Shingle will make 4 Inches by 6 the Carpenter has to take up one shingle and lay it down and take up 1. naile and drive it and then done. but the tinner has to take up one pice and slip it under the Edge of the other and then and then hammer it Smooth the length of ten Inches and then take up the punch and make three holes lay back the punch and get three nailes drive them turne the tin over the heads and hammer severel time over to get it Smooth and to lye  I think the tin will make 5 ft by 8 Inche when you take it into Consideration you will think quite differently also when I informe you that I beleave that myself and apprentice can put on more tin than any three me in the same time and I also beleve that a man well acquainted with working tin will save a box in Every 8 squaire. owing to the wet weather while I worked at your office I had to work verry hard when the weather would admit so that I think it would not be fair to Judge from my work while under your inspection persons are frequently rong in making up there minds as Mr Brockenbrough was about Cuting Tin he brought me from two a box  to one Shortley I hired a Journeman his wages board and washing Cost me a bout $27 pr month and he Could not Cut and machine 1 box a day you will see there was a little loss to me. but my apprentice Could Cut nearley a box and half a and machine itas to the Covering  there Should be a good price for it it is ingeoreous to the Eyes and very disagreable work especeley in hot weatheryourse RespectfuleyA H BrooksI hope you will do me the favour to send me a few lines